DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2016/030075, filed 04/29/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/155,175, filed 04/30/2015.

Status of the Claims
Claims 1, 12, 16-19, 21 and 31-39 are pending; claims 1, 31 and 36 are amended; claims 18, 19 and 21 are withdrawn; claims 2-11, 13-15, 20 and 22-30 are canceled; claims 37-39 are newly recited. Claims 1, 12, 16, 17 and 31-39 are examined below.

Withdrawn Objections/Rejections
The previous objection to claim 36 is withdrawn in response to Applicant’s amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim contains a typographical error, see at the “detecting” step, the claim is missing the word “of” between “levels complexes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 16, 17 and 31-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims recite detecting “elevated levels complexes”, wherein “elevated” refers to elevated as compared to a control level/amount (claim 1); see further claim 38, “wherein…elevated levels of complexes as compared to a control indicates kidney injury, kidney damage, and/or kidney disease”.
The above limitations are directed to abstract ideas, namely comparing information regarding a sample to a control or target data. Such concepts have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
The above discussed limitations, which are directed to abstract ideas, are insufficient to integrate into a practical application because such steps are themselves the judicial exception(s) and not a practical application thereof.
In addition to the abstract idea limitations, the claim also recites a step of contacting, namely “contacting a sample with: (i) the one or more antibodies or antigen binding fragments thereof that specifically bind clusterin; and (ii) the one or more lectins that specifically bind carbohydrate moieties of kidney specific clusterin, wherein the one or more lectins are…PHA-L…WGA…WGA2… WGA3… PHA-E…DSL, jacalin lectin, or BSA lectin”. However, the contacting step further fails to integrate the judicial exception into a practical application. Such limitations fail to go beyond insignificant pre-solution activity, i.e., a mere data gathering steps. Such steps are further recited at a high level of generality, and are not tied, for example, to any particular machine or apparatus.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims, alone or in combination, (such as the active step of contacting discussed above) do not add significantly more to the judicial exception.
See for example Haab et al., US PG Pub No. 2007/0178538A1, which shows that prior to the claimed invention, the active steps of contacting sample with antibody and with lectin as claimed was routine and conventional in the assay art. The contacting steps themselves (contacting with antibody and lectin) are performed in order to gather the data and are not steps performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
Even further, the originally filed specification is evidence that supports the routine and conventional nature of the assay itself, see for example at page 1, Applicant acknowledges there are several immunoassays developed and marketed for measuring clusterin in various bodily fluids (see also page 10).
The claimed steps fail to add any feature that is more than well understood, routine or conventional in the art for the detection of clusterin. 
For all of these reasons, the claims fail to include additional steps or elements that are sufficient to either integrate the judicial exception into a practical application thereof, or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 16, 17, 31-33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haab US PG Pub No. 2007/0178538A1.
Haab anticipates the claim because Haab similarly teach a method comprising the same steps of contacting a sample with at least anti-clusterin antibody (i.e., one antibody that specifically binds and forms a complex with clusterin) and one lectin (WGA, a lectin that specifically bind carbohydrate moieties of clusterin), the method comprising detecting complex between the clusterin, the antibody and the lectin (see specifically paras [0139]-[0140] and Table 11, detecting elevated level of the complex). 
	The anti-clusterin antibody of Haab addresses the presently claimed limitation “one or more antibodies or antigen binding fragments thereof that specifically bind clusterin”. 
Further the WGA of Haab addresses the limitation “one or more lectins that specifically bind carbohydrate moieties of kidney specific clusterin”, see specifically Haab is teach a lectin species that is one of the alternatively listed species described in the claims, this lectin necessarily having the recited properties of “specifically bind carbohydrate moieties of kidney specific clusterin”. There is no difference between the claimed lectin reagent species and those in the method of Haab.
Regarding the limitations at the preamble, namely indicating that the method is “a method of detecting kidney specific clusterin” and at the body of the claim reciting “such that kidney specific clusterin is detected”; in the instant case, the clusterin detected by Haab is clusterin that binds both anti-clusterin antibody (antibody that specifically binds clusterin) and binds WGA, which Applicant identifies as lectin that specifically binds carbohydrate moieties of kidney specific clusterin. Haab at table 11 reports there is binding, i.e., Haab is detecting clusterin. The clusterin of Haab (the detected analyte) is structurally indistinguishable from that presently claimed (from kidney specific clusterin). 
See further, at page 7 of the originally filed specification, Applicant identifies “kidney specific clusterin” or “kidney specific clusterin isoform” is clusterin produced in the renal system (i.e., kidneys, ureters, urethra, and the bladder) that can be present in the renal system, including urine.” Applicant at page 7 further indicates “Small amounts of kidney specific clusterin, however, can leak into the blood, serum, or plasma.”. Based on Applicant’s statements in the originally filed specification, kidney specific clusterin can be present and detectable in samples including serum (the sample of Haab is a serum sample).
As such, Applicant’s originally filed specification supports that at least some kidney specific clusterin is/can be present and detectable in samples derived from a patient’s blood. Since Haab is teaching clusterin that binds both antibody specific for clusterin and that binds the lectin WGA, Haab is necessarily detecting clusterin in serum that reads on Applicant’s definition of “kidney specific clusterin”.
For these reasons, Haab anticipates the claimed method.
Regarding claim 12, see Haab is teaching (in addition to citations above, see also paras [0016]), labeling the lectin reagent with a detectable label.
Regarding claim 16, Haab is teaching antibody specific for clusterin (see MAB1062 anti-clusterin (apolipoprotein J, Apo J), antibody that binds clusterin (i.e., antibody that binds plasma, serum, recombinant, kidney or MDSCK derived clusterin).
Regarding claim 17, Haab is teaching detection of clusterin that meets Applicant’s definition of “kidney specific clusterin”, Haab teaching from patient’s that are human.
Regarding claim 31, Haab teach the method comprising the steps as claimed, namely contacting a sample with clusterin antibody and lectin that specifically bind to one or more carbohydrate moieties of clusterin; see specifically as discussed above, Haab is teaching the same species that Applicant identifies as having these binding properties, namely WGA. 
Regarding the limitations at the preamble, that the method is a method “of improving detecting of clusterin and clusterin isoforms comprising…”. Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
In the present case, the statements in the preamble do not provide antecedent basis for terms in the body of the claims with regarding to “improving detection of clusterin and clusterin isoforms”.  The claims do not include any active method steps in which detection is “improved” for example. For these reasons, the preamble is reasonably interpreted as simply referring to the intended use of the recited method. There are no limitations that distinguish the claimed method from the prior art. As discussed in detail previously above, Haab is teaching the same active method steps and binding reagents, Haab is considered to be detecting clusterin which is indistinguishable from that which is claimed (i.e., that considered to be “kidney specific clusterin”). As such, Haab anticipates the method.
Regarding claim 32, see Haab as cited previously above, Haab is teaching antibody (anti-clusterin antibody) that is immobilized to a support (see antibodies spotted on a microarray support, para [0016]).
Regarding claim 33, see ad discussed previously above, Haab teach detectably labeled lectin reagent. 
Regarding claim 37, Haab does teach biological samples of their invention include urine sample (detecting in a sample that is urine, see para [0038]).
Regarding claim 38, the claim recites “wherein…elevated levels of complexes as compared to a control indicate kidney injury, kidney damage and/or kidney disease”, the limitation fails to read as an active method step performed as part of the claimed method, and rather reads as a consequence of performing the active steps of contacting. Specifically, the limitation is recited as a wherein clause and reads as a natural consequence of performing the contacting steps, the claimed limitation does not actively recite additional active steps performed as part of the method. See MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. The limitations do not further limit any manipulative step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Haab in view of Urakami et al., US PG Pub No. 2011/0065197A1.
Haab is teaching detection using a sandwich binding format, in particular capture antibody which binds target and is detected by labeled lectin (see as cited above, and also at Figure 12, Haab show detection using the capture antibody, binding target, detecting glycan structure with biotinylated (biotin labeled) lectin and streptavidin conjugated to a fluorescent detectable label).
Regarding claims 34 and 35, Haab fails to teach wherein the lectin is immobilized at the support, and the antibody is detectably labeled; Haab also fails to teach the method consisting of a lateral flow assay, a chemilumescent labeled sandwich assay, and an enzyme-linked immunosorbent assay (ELISA), a competitive assay, an agglutination assay, a chemiluminescent assay, a bioluminescent assay, a gel electrophoresis immunoassay method, an immunohistochemistry assay, a radioimmunoassay (RIA), a label-free biosensor assay, or an immunoradiometric assay (claim 36). 
Similarly to Haab, Urakami is similarly disclosing the same assay format, namely binding assay using an antibody for capture and a lectin as the detection reagent (see para [0092]). See Urakami is similarly disclosing detection of a target using a combination of antibody and lectin binding reagents, in particular Urakami indicates various modifications can be made, including immobilization of the antibody or the lectin the microtiter plate (see para [0095], using either of the lectin or the antibody as the labeled detection reagent). Urakami also demonstrate detection by enzyme label (namely lectin-enzyme-linked immunosorbent assay, however, see also para [0095], other known detections can be used, e.g., luminescence, fluorescence, and the like). See para [0048], Urakami similar to Haab teach linking lectin and labeling compound via streptavidin-biotin binding (paras [0048] and [0093]).
Regarding claim 36, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the labeling system of Haab for that of Urakami (namely to have substituted the fluorescent label of Haab for that of Urakami) as an obvious matter of a simple substitution of one know labeling scheme for another. In particular the prior art contained the base method as taught by each of Haab, and similarly as in Urakami, relying on capture antibody and a detectably labeled lectin for detection reagent, Haab et al. differs from the claimed invention with respect to claim 36 only by the substitution of detectable label. Both labels (fluorescent, enzyme label as well as luminescence, i.e., chemiluminescent labels) were recognized for detection using this binding assay format, as is taught by each of Haab and Urakami. One having ordinary skill in the art would have found it obvious to have substituted one known label for the other, and the results would have predictably remained the same, i.e., one would predictably still detect the targeted structure binding the lectin because each of these labels was art recognized for the same purpose (suitable equivalents recognized in the art for detection in the same manner, via antibody lectin sandwich assay). Further one having ordinary skill would have a reasonable expectation of success because like Haab, Urakami is teaching linking the label to the lectin by way of the same linkage system (biotin-streptavidin), and as such one would expect success performing the modification.
Similarly, regarding claims 34 and 35, it also would have been obvious to have modified the binding format, such to rely on lectin as capture reagent, and antibody as labeled secondary reagent, for the same reasons as indicated, namely as a simple substitution of reagents because Urakami specifically teach such a modification as a modification that can be made to procedure using these binding reagents for detection of target. One having ordinary skill would have a reasonable expectation of success because like Haab, Urakami is teaching a detection scheme comprising a lectin and antibody, both of which known to bind and detect the target, and because Urakamis supports its feasible that both reagents are capable of immobilization and labeling. 
Regarding claim 39, see as cited above, the combination of the cited art including Urakami include label that is luminescent label (i.e., chemiluminescent).
	 
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive for the following reasons:
	Regarding remarks at page 7, see as indicated previously above, the objection to claim 36 is withdrawn in response to the amendments to the claims.
	Regarding the rejection of claims under 35 U.S.C. 102 citing Haab, at remarks pages 7-8 Applicant argues in reference to tables 10 and 11, that the results with WGA are not significant, that anti-clusterin was significantly elevated in cancer relative to benign with the lectin AAL, but statistically equivalent between cancer and benign with WGA. Applicant argues that since Haab is reporting ratios and not quantities it is not clear if any clusterin was detected with anti-clusterin and WGA. However, this argument is not persuasive, given that the Haab does demonstrate a value, and the considering the ratio does represent a quantity (an amount detected). It is not disputed that Haab is performing the same series of active method steps, and further see as cited above, Haab is teaching the same sample. 
	At remarks page 8 Applicant further argues that the preamble of the claim limits the scope of the claimed method. Applicant argues that a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to “a human in need thereof”, gives life and meaning to the preamble’s statement of purpose. However, unlike the cases cited by Applicant, the present claim does not recite a step of treating a subject in need. Specifically, the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  In the present case, there are no limitations that clearly require an active method step of diagnosing or treating a diagnosed subject based on the detection of the claimed clusterin. Rather, the claim only requires detecting elevated level (which could be any amount more than a control). 
	Regarding remarks at page 9, although the claims do recite kidney specific clusterin, Applicant’s arguments fail to distinguish kidney specific clusterin from other clusterin, and further fail to establish that the clusterin Haab is detecting is not “kidney specific clusterin”. 
Regarding the rejection of claims 34-36 under 35 U.S.C. 103, at remarks pages 9-10 Applicant argues neither Haab nor Urakami identify or recognize the problem or need to detection kidney specific clusterin. However, see as discussed in detail above, Applicant’s claimed active steps fail to distinguish kidney specific clusterin structurally from other forms of clusterin, and further fail to recite an active method step which amounts to providing a clear or specific diagnosis based on a structurally different form of clusterin that is distinguishable from other clusterin in the sample. As discussed in detail above, Haab is teaching the same active method steps and same reagents as Applicant’s independent claim. In response to applicant's argument that the cited art did not recognize the problem or need to detect kidney specific clusterin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that while it was known that there were different isoforms of clusterin, the art did not teach or suggest antibodies that could be used to differentiate the isoforms. Applicant argues the cited art does not teach lectins that specifically bind to carbohydrate moieties of kidney specific clusterin, that it was unknown and unpredictable whether clusterin isoforms could be differentiated using lectins that bind and anti-clusterin antibody. However, for the reasons as discussed in detail above, the claimed invention is not unobvious over the prior art. The prior art is teaching the same active method steps and the same reagents (same lectin, same antibody). As discussed in detail above, Applicant’s claims are not limited to the degree as suggested by Applicant’s arguments. 
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641